     Case 2:21-cv-00539-GMN-EJY Document 5 Filed 06/11/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3    HAROLD EDWARDS,                                        Case No. 2:21-cv-00539-GMN-EJY
4                                             Plaintiff                    ORDER
5            v.
6    HUTCHINGS, et al.,
7                                        Defendants
8
9           On April 6, 2021, this Court issued an order directing Plaintiff to file a fully complete

10   application to proceed in forma pauperis or pay the full $402 filing fee on or before June

11   4, 2021. (ECF No. 3). On April 16, 2021, Plaintiff filed a motion for service (ECF No. 4).

12   The June 4, 2021 deadline has now expired, and Plaintiff has not filed a fully complete

13   application to proceed in forma pauperis or paid the full $402 filing fee as directed in the

14   Court's April 6, 2021 order.

15          District courts have the inherent power to control their dockets and “[i]n the

16   exercise of that power, they may impose sanctions including, where appropriate . . .

17   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

18   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

19   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

20   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

21   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

22   1992) (affirming dismissal for failure to comply with an order requiring amendment of

23   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

24   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

25   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

26   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

27   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

28   local rules).
     Case 2:21-cv-00539-GMN-EJY Document 5 Filed 06/11/21 Page 2 of 3



1           In determining whether to dismiss an action for lack of prosecution, failure to obey
2    a court order, or failure to comply with local rules, the court must consider several factors:
3    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
6    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
7    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
8           Here, the Court finds that the first two factors, the public’s interest in expeditiously
9    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
11   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
12   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
13   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
14   disposition of cases on their merits—is greatly outweighed by the factors in favor of
15   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
16   the court’s order will result in dismissal satisfies the “consideration of alternatives”
17   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
18   F.2d at 1424. The Court’s order requiring Plaintiff to file a fully complete application to
19   proceed in forma pauperis or pay the full $402 filing fee on or before June 4, 2021
20   expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff does not file a fully
21   complete application to proceed in forma pauperis with all three documents or pay the full
22   $402 filing fee for a civil action on or before June 4, 2021, this case will be subject to
23   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
24   number, when Plaintiff is has all three documents needed to file a complete application
25   to proceed in forma pauperis or pays the the full $402 filing fee.” (ECF No. 3 at 3). Thus,
26   Plaintiff had adequate warning that dismissal would result from noncompliance with the
27   Court’s order to file a fully complete application to proceed in forma pauperis or pay the
28   full $402 filing fee on or before June 4, 2021.



                                                  -2-
     Case 2:21-cv-00539-GMN-EJY Document 5 Filed 06/11/21 Page 3 of 3



1           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
2    based on Plaintiff’s failure to file a fully complete application to proceed in forma pauperis
3    or pay the full $402 filing fee in compliance with this Court’s order dated April 6, 2021.
4    (ECF No. 3).
5           IT IS FURTHER ORDERED that Plaintiff's pending motion for service (ECF No. 4)
6    is denied as moot.
7           IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
8    judgment accordingly. No other documents may be filed in this now-closed case.
9           DATED: ______________
                   June 11, 2021
                                                                                           ___
10                                              GLORIA M. NAVARRO
                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
